UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21416 John Hancock Tax-Advantaged Dividend Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: September 30, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Tax-Advantaged Dividend Income Fund Securities owned by the Fund on September 30, 2006 (unaudited) Issuer Shares Value Common stocks 76.07% (Cost $875,093,086) Diversified Banks 4.26% Comerica, Inc. 296,000 16,848,320 U.S. Bancorp. 480,900 15,975,498 Wachovia Corp. 230,000 12,834,000 Wells Fargo & Co. 260,000 9,406,800 Diversified Metals & Mining 0.53% Phelps Dodge Corp. 80,000 6,776,000 Electric Utilities 8.04% American Electric Power Co., Inc. 355,500 12,929,535 FPL Group, Inc. 135,000 6,075,000 Great Plains Energy, Inc. 67,000 2,078,340 Hawaiian Electric Industries, Inc. 75,000 2,029,500 Pinnacle West Capital Corp. 230,000 10,361,500 Progress Energy, Inc. 569,600 25,848,448 Scottish Power Plc, American Depositary Receipt (United Kingdom) 496,031 24,087,265 Southern Co. (The) 593,400 20,448,564 Gas Utilities 8.38% Atmos Energy Corp. 756,200 21,589,510 National Fuel Gas Co. 456,000 16,575,600 Northwest Natural Gas Co. 325,000 12,766,000 ONEOK, Inc. 821,100 31,029,369 Peoples Energy Corp. 585,200 23,788,380 Piedmont Natural Gas Co., Inc. 100,000 2,531,000 Independent Power Producers & Energy Trade 1.18% Black Hills Corp. 454,000 15,258,940 Integrated Oil & Gas 1.40% Chevron Corp. 279,000 18,095,940 Integrated Telecommunication Services 3.05% AT&T, Inc. 670,000 21,815,200 Verizon Communications, Inc. 475,300 17,647,889 Multi-Utilities 29.55% Ameren Corp. 561,100 29,620,469 CH Energy Group, Inc. 373,600 19,229,192 Consolidated Edison, Inc. 525,100 24,259,620 Dominion Resources, Inc. 385,000 29,448,650 DTE Energy Co. 609,914 25,317,530 Page 1 John Hancock Tax-Advantaged Dividend Income Fund Securities owned by the Fund on September 30, 2006 (unaudited) Duke Energy Corp. 1,099,846 33,215,349 Energy East Corp. 573,000 13,591,560 KeySpan Corp. 811,747 33,395,272 NiSource, Inc. 642,700 13,972,298 NSTAR 1,086,000 36,228,960 OGE Energy Corp. 884,800 31,950,128 PNM Resources, Inc. 185,000 5,100,450 Public Service Enterprise Group, Inc. 375,600 22,982,964 SCANA Corp. 257,500 10,369,525 TECO Energy, Inc. 40,000 626,000 Vectren Corp. 689,900 18,523,815 WPS Resources Corp. 343,000 17,023,090 Xcel Energy, Inc. 820,000 16,933,000 Oil & Gas Storage & Transportation 1.34% Kinder Morgan, Inc. 164,600 17,258,310 Other Diversified Financial Services 4.67% Bank of America Corp. 730,000 39,106,100 Citigroup, Inc. 187,000 9,288,290 JPMorgan Chase & Co. 253,800 11,918,448 Regional Banks 12.12% AmSouth Bancorp. 775,000 22,506,000 BB&T Corp. 495,000 21,671,100 F.N.B. Corp. 166,900 2,780,554 First Horizon National Corp. 215,000 8,172,150 FirstMerit Corp. 365,000 8,457,050 KeyCorp 619,000 23,175,360 National City Corp. 505,000 18,483,000 PNC Financial Services Group, Inc. 305,000 22,094,200 Regions Financial Corp. 795,000 29,248,050 Thrifts & Mortgage Finance 0.92% Washington Mutual, Inc. 273,000 11,867,310 Wireless Telecommunication Services 0.63% Vodafone Group Plc, ADR (United Kingdom) 354,375 8,101,013 Credit Issuer, description rating (A) Shares Value Preferred stocks 21.72% (Cost $285,792,569) Broadcasting & Cable TV 0.24% Comcast Corp., 7.00% BBB+ 120,500 3,083,595 Consumer Finance 0.42% HSBC Finance Corp., 6.36%, Depositary Shares, Ser B A 150,000 3,870,000 HSBC USA, Inc., $2.8575 (G) A1 3,800 183,469 Page 2 John Hancock Tax-Advantaged Dividend Income Fund Securities owned by the Fund on September 30, 2006 (unaudited) SLM Corp., 6.97%, Ser A BBB+ 26,400 1,400,784 Diversified Banks 2.14% Abbey National Plc, 7.375%, Depositary Shares, Ser B (United Kingdom) A 93,100 2,442,944 Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) A 920,000 22,043,200 Wells Fargo Capital Trust IV, 7.00% A+ 123,000 3,099,600 Electric Utilities 6.96% Alabama Power Co., 5.30% (Class A) BBB+ 213,000 5,298,375 Carolina Power & Light Co., $5.44 BB+ 111,493 10,759,075 Connecticut Light & Power Co., $3.24, Ser 68G BB+ 20,686 1,063,391 Duquesne Light Co., 6.50% BB+ 227,000 11,182,020 Entergy Arkansas, Inc., $6.08 BA1 11,372 1,140,399 Entergy Arkansas, Inc., 4.56% BB+ 9,388 783,018 Entergy Arkansas, Inc., 4.56%, Ser 1965 BB+ 9,818 834,224 Entergy Arkansas, Inc., 6.45% BB+ 110,000 2,784,375 Entergy Gulf States, Inc., $7.56 BB+ 28,422 2,849,306 Entergy Mississippi, Inc., 4.92% BA2 8,190 751,432 Entergy Mississippi, Inc., 6.25% BB+ 197,500 4,881,963 FPC Capital I, 7.10%, Ser A BB+ 48,600 1,226,178 FPL Group Capital Trust I, 5.875% BBB+ 318,200 7,398,150 Interstate Power & Light Co., 7.10%, Ser C BBB- 20,600 532,382 Interstate Power & Light Co., 8.375%, Ser B Baa3 233,000 7,223,000 PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB 300,000 7,640,640 PPL Energy Supply, LLC, 7.00% BBB 297,512 7,586,556 Southern California Edison Co., 6.00%, Series C BBB- 30,000 3,042,510 Southern California Edison Co., 6.125% BBB- 50,000 4,985,940 Virginia Power Capital Trust, 7.375% BB+ 135,400 3,452,700 Xcel Energy, Inc., $4.56, Ser G BB+ 53,900 4,460,225 Gas Utilities 0.83% Southern Union Co., 7.55%, Ser A BB+ 417,800 10,770,884 Investment Banking & Brokerage 2.82% Bear Stearns Cos., Inc. (The), 5.49%, Depositary Shares, Ser G BBB 246,100 11,320,600 Bear Stearns Cos., Inc. (The), 5.72%, Depositary Shares, Ser F BBB 3,000 145,950 Bear Stearns Cos., Inc. (The), 6.15%, Depositary Shares, Ser E BBB 71,600 3,615,800 Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D A- 63,000 3,024,000 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A- 266,260 13,352,939 Lehman Brothers Holdings, Inc., 6.50%, Depositary Shares, Ser F A- 193,500 4,988,430 Page 3 John Hancock Tax-Advantaged Dividend Income Fund Securities owned by the Fund on September 30, 2006 (unaudited) Life & Health Insurance 1.42% MetLife, Inc., 6.50%, Ser B BBB 705,000 18,266,550 Prudential Plc, 6.50% (United Kingdom) A- 5,800 146,856 Multi-Line Insurance 0.42% Aegon NV, 6.50% (Netherlands) A- 5,000 126,850 ING Groep NV, 6.20% (Netherlands) A 109,100 2,728,591 ING Groep NV, 7.05% (Netherlands) A 100,000 2,538,000 Multi-Utilities 0.76% BGE Capital Trust II, 6.20% BBB- 147,100 3,517,161 Public Service Electric & Gas Co., 5.05%, Ser D BB+ 23,442 2,133,222 Public Service Electric & Gas Co., 5.28%, Ser E BB+ 22,930 2,131,343 South Carolina Electric & Gas Co., 6.52% Baa1 20,000 2,005,626 Oil & Gas Exploration & Production 2.81% Anadarko Petroleum Corp., 5.46%, Depositary Shares, Ser B BB 40,000 3,770,000 Apache Corp., 5.68%, Depositary Shares, Ser B BBB 50,000 4,982,815 Chesapeake Energy Corp., 6.25%, Conv (G) B1 7,290 1,839,194 Devon Energy Corp., 6.49%, Ser A BB+ 150,000 15,159,375 Nexen, Inc., 7.35% (Canada) BB+ 408,584 10,500,609 Other Diversified Financial Services 2.61% ABN AMRO Capital Funding Trust VII, 6.08% A 950,000 23,294,000 Bank of America Corp., 6.20%, Depositary Shares, Ser D A 240,000 6,124,800 Citigroup Capital VIII, 6.95% A 95,500 2,398,960 JPMorgan Chase Capital X, 7.00%, Ser J A1 75,000 1,896,000 Regional Banks 0.10% Suntrust Capital IV, 7.125% A- 52,500 1,320,375 Reinsurance 0.19% RenaissanceRe Holdings Ltd., 6.08%, Ser C (Bermuda) BBB 112,000 2,488,640 Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value Short-term investments 2.21% (Cost $28,593,009) Government U.S. Agency 2.21% Federal Home Loan Bank, Disc Note 4.400 10-02-06 AAA $28,600 28,600,000 Total investments (Cost $1,189,478,664) 100.00% Page 4 John Hancock Tax-Advantaged Dividend Income Fund Footnotes to Schedule of Investments September 30, 2006 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2006, including short-term investments, was $1,189,478,664. Gross unrealized appreciation and depreciation of investments aggregated $118,312,916 and $15,893,154, respectively, resulting in net unrealized appreciation of $102,419,762. Footnotes to Schedule of Investments - Page 1 John Hancock Tax-Advantaged Dividend Income Fund Financial futures contracts September 30, 2006 (unaudited) Number of Open contracts contracts Position Expiration Depreciation U.S. Treasury 10-Year Note Short Nov 06 $344,286 Financial futures contracts ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Tax-Advantaged Dividend Income Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: November 29, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: November 29, 2006 By: /s/ John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial Officer Date: November 29, 2006
